Citation Nr: 0109662	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Propriety of the rating for residuals of osteotomy manifested 
by scars, retained wires, malocclusion, and TMJ 
(temporomandibular joint) syndrome, initially assigned a 
10 percent evaluation, effective from September 1953.


REPRESENTATION

Appellant represented by:	Mark J. O'Connor, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from November 1949 to 
September 1953.

A July 1988 RO rating decision implemented a March 1988 
decision of the Board of Veterans' Appeals (Board) and 
granted service connection for residuals of osteotomy 
manifested by sensory nerve damage to the face.  The July 
1988 RO rating decision assigned a zero percent rating for 
this condition, effective July 15, 1986, and later RO rating 
decisions denied service connection for other residuals of 
osteotomy, including a dental condition due to trauma.  The 
veteran disagreed with these determinations and appealed to 
the Board for favorable resolution of these matters.

The Board remanded the case to the RO in February 1992 and 
July 1994 for additional development.  An October 1995 RO 
rating decision increased the evaluation for residuals of 
osteotomy manifested by sensory nerve damage to the face from 
zero to 10 percent, effective July 15, 1986; and granted 
service connection for residuals of osteotomy manifested by 
scars, retained wires, malocclusion (a dental condition due 
to dental trauma), and TMJ syndrome, and assigned a 
10 percent rating, effective from July 15, 1986.  A November 
1996 RO rating decision assigned this 10 percent rating from 
the earlier effective date of September 1953.  The veteran 
appealed to the Board for an effective date earlier than July 
15, 1986, for the grant of service connection for residuals 
of osteotomy manifested by sensory nerve damage to the face; 
for an increased evaluation for residuals of osteotomy 
manifested by sensory nerve damage to the face; and for a 
higher rating for residuals of osteotomy manifested by scars, 
retained wires, malocclusion, and TMJ syndrome.

An April 1998 Board decision denied an effective date earlier 
than July 15, 1986, for the grant of service connection for 
residuals of osteotomy manifested by nerve damage to the 
face; granted an increased evaluation for the residuals of 
osteotomy manifested by sensory nerve damage to the face with 
the assignment of 2 separate 10 percent ratings for this 
condition, one for sensory damage on the right side of the 
face and the other for sensory damage to the left side of the 
face; and granted an increased evaluation for the residuals 
of osteotomy manifested by scars, retained wires, 
malocclusion, and TMJ syndrome with the assignment of 2 
separate 10 percent ratings for these residuals, one for two 
facial scars and the other for the retained wires, 
malocclusion, and TMJ syndrome.  The veteran then appealed 
the April 1998 Board decision to the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court).

In an April 1999 motion to the Court, the counsel for the 
appellee, VA Secretary, requested summary affirmance of the 
Board's denial of an effective date earlier than July 15, 
1986, for the grant of service connection for residuals of 
osteotomy manifested by sensory nerve damage to the face and 
of the Board's denial of evaluations in excess of 10 percent 
for the residuals of osteotomy manifested by sensory nerve 
damage to the right and left side of the face.  The counsel 
for the appellee also requested that the denial of 
evaluations in excess of 10 percent for residuals of 
osteotomy manifested by scars, and residuals of osteotomy 
manifested by retained wires, malocclusion, and TMJ syndrome 
be vacated and remanded to the Board for adjudication of the 
issue listed on the first page of this decision.

A September 1999 Court decision affirmed the 1998 Board 
decision with regard to the issues of the denial of an 
effective date earlier than July 15, 1986, for the grant of 
service connection for residuals of osteotomy manifested by 
sensory damage and the denial of higher evaluations for 
residuals of osteotomy manifested by sensory damage.  This 
decision also vacated the 1998 Board's decision with regard 
to the issue of entitlement to an increased evaluation for 
residuals of osteotomy manifested by scars, retained wires, 
malocclusion, and TMJ syndrome, and remanded this issue to 
the Board for consideration of the issue shown on the first 
page of this decision in accordance with the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The case was 
thereafter returned to the Board.

In a January 2000 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument or 
evidence in support of the claim being considered in this 
appeal.  A review of the record does not show receipt of 
additional argument or evidence from the veteran or his 
representative.

In August 2000, the Board remanded the case to the RO for 
consideration of the issue in accordance with the 
instructions in the September 1999 Court decision.  A 
September 2000 RO rating decision denied a higher rating for 
the condition being considered in this appeal.  A review of 
the record shows that the RO did not vacate the separate 
10 percent evaluation for facial scars assigned by the Board 
in its April 1998 decision for the residuals of osteotomy 
manifested by scars, retained wires, malocclusion, and TMJ 
syndrome, that had been vacated by the September 1999 Court 
decision.


FINDING OF FACT

The residuals of osteotomy classified as scars, wires, 
malocclusion, and TMJ have been manifested primarily by 2 
slightly disfiguring scars in the area of the mandible, 
malocclusion, retained wires in the mandible, and TMJ 
syndrome since the veteran's separation from service; the 2 
slightly disfiguring scars in combination have produced 
moderate disfigurement and the TMJ syndrome has produced no 
more than occasional pain (30 percent of the time while 
chewing) and slight limitation of motion or moderate 
functional impairment since the veteran's separation from 
service; the scars in the areas of the mandible in 
combination have not produced severe disfigurement since the 
veteran's separation from service; the TMJ syndrome has not 
produced severe impairment since the veteran's separation 
from service; the scars in the area of the mandible have not 
been individually moderately disfiguring, poorly nourished 
with repeated ulceration or painful, and have not affected 
the motion of any body part since the veteran's separation 
from service.

CONCLUSION OF LAW

The criteria for an increased evaluation with the assignment 
of one separate 10 percent rating for scars in the area of 
the mandible, effective from September 1953, and one 
10 percent rating for retained wires in the mandible, 
malocclusion, and TMJ syndrome, effective from September 
1953, for residuals of osteotomy manifested by these 
conditions are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.7, 4.40, 4.41, 4.45 4.118 Codes 7800, 7803, 
7804, 7805, 4.150, Codes 9903, 9904, and 9905, effective 
prior to February 17, 1994, and 4.150, Code 9905, effective 
as of February 17, 1994.


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from November 14, 1949, to 
September 24, 1953.

Service medical records show that the veteran underwent 
osteotomy for mandibular prognathism during a period of 
hospitalization from April to June 1951.  These records note 
that the residuals of this surgery included 2 scars in both 
submaxillary regions that began to bother the veteran on 
shaving.  In February 1952, he underwent revision of the 
scars.  The report of the veteran's medical examination for 
separation from service in September 1953 notes the presence 
of scars of the jaw which were not considered disabling.  

The post-service medical records include VA and private 
medical reports that show the veteran was treated and 
evaluated for dental and oral conditions from 1954 to the 
1990's.  The more salient medical reports with regard to the 
claim being considered in this appeal are discussed in the 
following paragraphs.

A letter from a VA medical facility dated in March 1954 notes 
that the veteran had undergone dental examination in February 
1954 which showed malocclusion on the right side, not enough 
to interfere with function.  Articulation was reported as 
good, and scars on the ridge of the mandible were noted.  
Keloidal scars existed and the veteran was recommended for X-
ray surgery.  His mouth and teeth were reported in good 
condition.  VA reports of treatment in March 1954 note the 
presence of two keloidal scars and some clicking in the right 
TMJ.  X-rays of the mandible showed evidence of old healed 
fracture of the body of the mandible on the right and left 
sides with the fragments in fixation with metallic wire 
loops.  The fragments were well healed with no evidence of 
any bone defect.  The TMJ joint on the left appeared within 
average normal limits with good range of motion.  The TMJ 
joint on the right showed some limitation of forward motion 
of the condyle in the open-mouthed position and some marginal 
sclerosis of the condylar fossa suggesting possible post-
traumatic arthritic change in the area.  It was noted that he 
was to have X-ray treatment for the scars.

A private medical report dated in April 1954, notes that the 
veteran had two hypertrophic scars in the area of the 
mandible that produced considerable disfigurement.  He was 
recommended for X-ray treatment.

In January 1987, the veteran underwent a VA medical 
examination.  He gave a history of jaw surgery in 1951.  He 
complained of decreased sensation to touch and pain in the 
area of the lower lip and chin since the surgery.  There were 
two healed scars, 3 centimeters and 4.5 centimeters long, 
under the chin.  There was decreased sensation to pain 
stimuli and absent to decreased sensation to touch at and 
below the lower lip and chin.  The sensation of the tongue 
and gums was intact.  The examiner opined that the decreased 
sensation was secondary to the surgical procedure.

The veteran underwent a VA neurological examination in May 
1988.  He complained of loss of sensation of the lower lip 
since 1951 with occasional drooling of saliva and dropping of 
food from his mouth, facial scars, a popping sensation on the 
right side of the TMJ, and loss of teeth.  There was a 2 
centimeter scar of incision below the lower jaw with 
decreased sensation in the skin of the lower jaw and the 
mental area.  Cranial nerves II through XII were grossly 
normal except for sensory deficit manifested by diminished 
pinprick, and to a lesser degree temperature.  The impression 
was most likely cutaneous branch of the lower tract of the 
trigeminal nerve injury at the jaw, secondary to surgical 
intervention.

The veteran testified at hearings at the RO and at the Board 
in Washington, D.C. in 1989 and the early 1990's to the 
effect that he had various residuals of osteotomy , including 
TMJ syndrome, a dental condition, and retained wires in the 
mandible.

The veteran underwent VA examinations in June 1990.  At a 
dental examination he complained of wires remaining in the 
mandible from surgery in 1951, numbness of the lower lip and 
skin of the chin, occasional pain and a clicking sound in the 
right TMJ joint area during chewing, and skin scars.  Oral 
examination revealed a normal dentition with multiple missing 
teeth, dental restorations, and a bridge in the right 
mandible.  The teeth were in a good state of repair.  The 
occlusion was edge to edge with a satisfactory functional 
relationship.  The mucous membrane surface of the lower lip 
had decreased sensation as reported by the veteran.  
Mandibular opening was 48 millimeters.  Mandibular excursions 
were within normal limits.  Except for paresthesia of the 
lower lip, there was no evidence of abscess, infection or 
other abnormality in the oral cavity.  X-rays revealed wire 
loops present in the right and left mandibular body near the 
inferior border.  It was noted that these wires which had 
been used in surgery should be allowed to remain in place.  
There was paresthesia present in the mandible lip mucous 
membrane and skin beneath the lip extending to the chin.  
Numbness of the lower lip and skin of the chin had reportedly 
been present since the time of orthognathic surgery.  The 
veteran complained of occasional pain in the area of the 
right TMJ area.  On examination, there was no pain, clicking 
or crepitus in either TMJ area.  Mandibular opening was to 48 
millimeters.  Mandibular lateral excursions were normal 
without pain or limitations.  The TMJs were considered 
asymptomatic and within normal limits as to function and 
radiographic appearance.  There were 2 surgical scars in the 
submandibular skin for which the veteran had received 
cosmetic surgery.  The right scar was 4 centimeters in length 
and the left scar was 3 centimeters in length.  

At a June 1990 VA neurological evaluation the veteran had 
decreased sensory perception in the anterior aspect of the 
chin about 4-5/2-3.  His jaw mastication was good.  There was 
decreased range of motion in his mouth opening.  Cranial 
nerves II-XII were normal.  The assessment was decreased 
sensory perception in the chin area which was suspected to be 
related to cutaneous branch of the mandibular nerve injury as 
noted in the prior VA evaluation of the veteran.

A report from Michael J. Garvey, D.M.D., shows that the 
veteran was examined in March 1991.  His chief complaint was 
bilateral TMJ pain in function, severe enough to limit his 
diet.  He also reported surgical scars and bilateral nerve 
paresthesia.  The scars were somewhat contracted.  The scar 
on the left was approximately 5 centimeters and on the right 
approximately 4 centimeters.  There was a disturbed pattern 
of lipomatosis which had created a significant esthetic 
disharmony as the posterior neck had aged normally while the 
submental area had not.  There was a total loss of sensation 
of the distribution of the mental nerve, bilaterally.  This 
was the mandibular lip, chin, and anterior part of the lower 
jaw and teeth.  The veteran was able to depress the mandible 
approximately 45 millimeters which was considered the low 
range of normal.  The lateral and protrusive motions of the 
mandible were diminished.  There was a loud bilateral joint 
noise occurring at approximately 35 millimeters of opening.  
The veteran was tender to palpation over the pre-auricular 
areas, bilaterally.  The clinical presentation suggested 
internal derangements of the joints.  Dentally, there was a 
significant malocclusion which was principally a lateral 
cross bite.  The number of restored teeth was not reported.  
The examiner opined that the neurological deficits could not 
be treated.  It was recommended that other consultations be 
obtained for treatment of the other problems.

The veteran underwent VA examinations in April 1992.  At a 
neurological evaluation, two scars were noted from prior 
surgery to the lower jaw, one on the right about an inch and 
one on the left about two to three inches in size, well-
healed.  His jaw opening was somewhat limited and the range 
of motion was decreased.  There was no tenderness.  His 
tongue and palatal movements were normal and in midline.  
Defects were present and facial sensations appeared to be 
normal except for the anterior part of the chin on both 
sides.  The neurological assessment was significant only for 
decreased sensory perception in the anterior portion of the 
lower jaw.

At a VA dental examination in April 1992, the veteran 
complained of scarring from surgery, wires remaining in the 
mandible from surgery, drooling because of numbness of the 
lower lip and chin, pain in the TMJ areas and "sounds" from 
TMJ motion, and malocclusion of the teeth.  The scars of the 
facial submandibular skin were noticeable, but not 
disfiguring.  Wires in the mandible were noted to be standard 
parts of the veteran's surgery and not to be removed if 
asymptomatic.  It was noted that the veteran's drooling was 
due to interruption of the mandibular nerve due to mandibular 
osteotomy.  Malocclusion of the teeth was noted with edge to 
edge occlusion.  Teeth were in acceptable relationship and 
the veteran could function in chewing.  The occlusion was 
considered acceptable esthetically.  The teeth were in a good 
state of repair.  It was noted that the veteran had "noises 
or sounds" from TMJ opening that happened several times per 
day and were not constant.  The veteran complained of 
occasional pain in the right TMJ when chewing, during 
approximately 30 percent of the chewing activity.  The pain 
was self-limiting and resolved with treatment.  X-rays were 
reviewed.  The impressions were minimal osteoarthritis of the 
right TMJ consistent with age, and marked developmental 
asymmetry of angulation of the condylar heads to the 
horizontal plane, bilaterally, considered developmental in 
nature.

At a VA mouth and throat examination in April 1992, the 
veteran complained of numbness of the lower lip and chin and 
clicking in the TMJs.  There were 2 scars in the submental 
regions.  The diagnosis was status post wedge resection of 
mandibles for prognathism with hypoesthesia of the chin and 
lower lip.

Photographs of the veteran's face in service, current 
photographs of his face, and various medical literature 
concerning prognathism and the surgeon who performed the 
osteotomy in service were received in the 1990's.

A private medical report notes that the veteran underwent a 
dental examination in March 1992 at the Department of 
Periodontics at the State University of New York at Buffalo's 
School of Dental Medicine.  The examiner reviewed the 
veteran's service dental and VA records, and agreed with the 
findings of Dr. Garvey in the report of his dental 
examination of the veteran in March 1991.  It was opined that 
the veteran's treatment in service for mandibular 
reconstruction was poorly managed.  The examiner found no 
solid rationale for the surgical correction of the veteran's 
prognathism.  It was noted that the veteran had developmental 
malocclusion and went to the dental clinic in service with 
the complaint of "inability to masticate and chew food".  
However, the records did not indicate problems with 
mandibular prognathism.  It was noted that the veteran still 
had malocclusion, and now had TMJ dysfunction and paresthesia 
of the lower lip and chin.

The veteran underwent a VA dental examination in June 1995.  
There was clicking of both TMJs.  At times the clicking or 
popping alternated from one TMJ joint to the other and 
appeared exacerbated by chewing.  The clicking was audible to 
other people in the room and the veteran related that he was 
embarrassed to eat at restaurants.  There was maximum 
entering size of opening of 38 to 44 millimeters with audible 
popping of the TMJs at maximum opening.  The jaw deviated to 
the left at maximum opening.  There was a bilateral crossbite 
in century occlusion.  There was bilateral paresthesia of the 
lower lip that had been present since 1951.  There were 
noticeable wide, palpable scars at the inferior border of the 
mandible, bilaterally.  The veteran felt there was a loss of 
tissue or hollow area under the scars which caused them to 
appear more furrowed.  X-ray revealed a wire loop embedded in 
the right and left body of the mandible.  There was a hole in 
the mandibular bone in the middle of the loop formed by the 
wires on the right side.  The hole was approximately 3 
millimeters in diameter.  There appeared to be a complete 
healing of the mandible, bilaterally.  It appeared that a 
portion of the angle of the mandible on the left side had 
been removed at some previous time.  An addendum to the 
report of this examination, dated in July 1995, notes that 
the veteran had developed a TMJ syndrome related to surgery 
in service.  It was noted that no provision had been made at 
the time of the in-service surgery to correct a malocclusion 
that resulted from the surgery, and that the surgeon should 
have consulted an orthodontic specialist at that time which 
was never done.  The loss of sensation in the lower jaw was 
related to the surgery.  The veteran's scars and resulting 
disfigurement were considered related to the surgery.  


The veteran testified at a hearing at the RO in April 1996 to 
the effect that the residuals of osteotomy were more severe 
than rated.  He testified to the effect that he had 
symptomatic scars and pain due to TMJ syndrome.  

The veteran testified before the Board in Washington, D.C., 
in August 1997 to the effect that the June 1954 RO rating 
decision contained CUE for denying service connection for 
residuals of osteotomy manifested by occasional pain 
associated with the TMJ syndrome, that the facial scars 
produced significant disfigurement, that he had eating 
problems due to malocclusion, and that he had retained wires 
in his mouth which warranted a compensable rating.  He 
submitted color photographs of his face and written arguments 
in support of his claims at this hearing.


B.  Legal Analysis

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for a higher rating for 
residuals of osteotomy manifested by scars, retained wires, 
malocclusion, and TMJ syndrome, initially assigned a 
10 percent evaluation, effective from September 1953.  There 
is no identified evidence not accounted for and an 
examination has been performed with regard to the veteran's 
claim.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(to be codified at 38 U.S.C.A. §§ 5100, 5103A, and 5126, and 
to be codified as amended at 5102, 5103, 5106 and 5107).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805 (1953 and 2000).

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800 (1953 and 2000).

Nonunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  Moderate associated disability 
warrants a 10 percent evaluation.  A 30 percent evaluation 
requires severe disability.  38 C.F.R. § 4.150, Code 9903, 
effective prior to and from January 18, 1994.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires moderate displacement.  A 20 percent evaluation 
requires severe displacement.  38 C.F.R. § 4.150, Code 9904, 
effective prior to and from January 18, 1994.

Any definite limitation of motion of the temporomandibular 
articulation interfering with mastication or speech warrants 
a 10 percent evaluation.  Limitation of motion of the 
temporomandibular articulation to 1/2 inch (12.7 millimeters) 
warrants a 20 percent rating.  A 40 percent evaluation 
requires that motion be limited to 1/4 inch (6.3 
millimeters).  38 C.F.R. § 4.150, Code 9905, effective prior 
to February 17, 1994.

The provisions of 38 C.F.R. § 4.150, Code 9905 for the 
evaluation of temporomandibular articulation interfering with 
mastication or speech were amended effective from February 
17, 1994.  59 Fed. Reg. 2529-2530 (January 18, 1994).  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that is to the advantage of the veteran 
should be applied.  Karnas, 1 Vet. App. 308.  Revised 
regulations do not allow for their retroactive application 
unless those regulations contain such provisions and may only 
be applied as of the effective date.  VAOPGCPREC 3-2000.

Malunion of the mandible is evaluated on the basis of the 
resulting degree of impairment of motion and the relative 
loss of masticatory function.  A noncompensable evaluation is 
warranted for slight impairment.  A 10 percent rating 
requires limitation of the range of lateral excursion from 0 
to 4 millimeters or of limitation of the range of inter-
incisal motion from 31 to 40 millimeters.  A 20 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 21 to 30 millimeters.  A 30 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 11 to 20 millimeters.  A 40 percent 
rating is warranted for limitation of the range of inter-
incisal motion from 0 to 10 millimeters.  38 C.F.R. § 4.150, 
Code 9905, effective from February 17, 1994.

The evidence indicates that the veteran has TMJ syndrome, but 
the medical evidence, including X-rays, does not indicate the 
presence of nonunion or malunion of the mandible to support a 
10 percent rating under diagnostic codes 9903 or 9904.  While 
some of the medical reports indicate some minimal limitation 
of motion of the TMJ joints, primarily on the right, the 
report of the veteran's VA dental examination in June 1995 
indicates that he has maximum opening of the 
temporomandibular joints to 44 millimeters, and the medical 
evidence does not indicate the presence of limitation of the 
range of lateral excursion.  A longitudinal review of all the 
evidence generally supports the findings in the VA dental 
examination of June 1995 which do not support a compensable 
rating for the TMJ syndrome under diagnostic code 9905 based 
on the criteria prior to or as of January 18, 1994.  The 
Board, however, notes the veteran's testimony and statements 
to the effect that he has occasional pain and embarrassing 
popping sounds with opening of the jaw due to the TMJ 
syndrome about 30 percent of the time while chewing, as well 
as the minimal limitation of motion of the TMJ joints.  Under 
the circumstances, the evidence with consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, dealing with 
functional impairment due to pain, supports the assignment of 
one 10 percent rating for the TMJ syndrome, effective from 
September 1953, under diagnostic code 9904 based on moderate 
functional impairment.  The evidence does not indicate that 
the TMJ syndrome has produced severe impairment and a rating 
in excess of 10 percent is not warranted for this condition 
at any time since the veteran's separation from service. 

The Board notes that service connection has been granted for 
malocclusion or a dental condition due to trauma and that the 
veteran has lost many teeth related to his osteotomy .  The 
reports of his VA dental examinations, however, indicate that 
any lost of masticatory surface has been restored with 
suitable prosthesis.  See reports of VA dental examinations 
in June 1990 and April 1992.  Under the circumstances, a 
compensatory evaluation for loss of teeth under the 
provisions of diagnostic code 9913 is not warranted.  The 
Board recognizes the veteran's testimony concerning dental 
problems associated with malocclusion and he is advised that 
he is entitled to VA outpatient dental treatment for this 
condition.  38 U.S.C.A. § 1712(a)(1) (West 1991 & Supp. 
2000).

Service connection is also in effect for retained wires in 
the mandible and the Board recognizes the veteran's testimony 
requesting a compensable evaluation for this condition, but 
the evidence does not indicate any functional impairment 
associated with this condition at any time since his 
separation from service.  The reports of the veteran's VA 
dental examinations indicate that the wires are standard for 
the type of the veteran's osteotomy in service, and that this 
condition is asymptomatic.

The medical evidence shows that the veteran has two surgical 
scars from the osteotomy and the report of his VA dental 
examination indicates that both of these scars are 
noticeable.  The medical evidence, however, does not indicate 
that these scars are more than slightly disfiguring.  Color 
photographs of the veteran's face show the presence of these 
scars, and the veteran's testimony is to the effect that the 
scars produce moderate disfigurement.  The overall evidence, 
including my subjective impression at hearings on appeal, 
tends to support the veteran's testimony of moderate 
disfigurement due to facial scars and warrants the assignment 
of one separate 10 percent rating for the moderate 
disfigurement produced by these scars in combination, 
effective from September 1953.  The evidence, however, does 
not indicate that the facial scars individually produce 
moderate disfigurement or that in combination produce severe 
disfigurement, that they are painful and tender on objective 
demonstration, that they are poorly nourished with ulceration 
or that they affect the motion of a body part.  Hence, more 
than one 10 percent rating for the two scars or additional 
separate compensable evaluations for either scar at any time 
since September 1953 is not warranted.

The overall evidence supports the assignment of one separate 
10 percent rating for the two facial scars, and a separate 
10 percent rating for the TMJ syndrome, malocclusion, and 
retained wires in the mandible as residuals of osteotomy, 
effective from September 1953, and no more, as above.

Nor does the evidence show manifestations of the disorder 
warranting a higher rating for this condition for a specific 
period or a "staged rating" or additional separate 
evaluations at any time since the veteran's separation from 
service.  Fenderson, 12 Vet. App. 119.  The scars, retained 
wires, and malocclusion are static.  The TMJ syndrome is 
susceptible to worsening, but at present is no more than 10 
percent disabling as described above.

The preponderance of the evidence is against the claim for a 
rating higher than the evaluations assigned above for this 
condition or for a higher rating for a specific period or a 
"staged rating" or additional separate evaluations at any 
time since the veteran's separation from service, and the 
claim is denied to this extent.  Since the preponderance of 
the evidence is against the claim to this extent, the benefit 
of the doubt doctrine is not for application with regard to 
these matters.  VCAA, Pub. L. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (to be codified as amended at 38 C.F.R. § 5107); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A revised evaluation for the residuals of osteotomy 
manifested by scars, retained wires, malocclusion, and TMJ 
syndrome is granted with the assignment of one separate 
10 percent rating for the 2 facial scars, effective from 
September 1953, and a separate 10 percent rating for the TMJ 
syndrome, retained wires, and malocclusion, effective from 
September 1953, subject to the regulations applicable to the 
payment of monetary benefits.

NOTE:  These 10 percent ratings are the same as (not in 
addition to) those previously granted in the April 1998 Board 
decision, which was subsequently vacated by the Court's 
September 1999 decision. 


			
	J. F. Gough	S. L. Cohn

		
	J. E. Day
Members, Board of Veterans' Appeals

 

